       Case 1:19-cv-01788-JLT Document 22 Filed 12/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ERLINDO RODRIGUEZ, JR.,                       Case No. 1:19-cv-01788-JLT (PC)

12                       Plaintiff,
                                                   ORDER SETTING SETTLEMENT
13          v.                                     CONFERENCE

14   L. RAYNA, et al.,                             Date: March 4, 2021
                                                   Time: 1:00 p.m.
15                       Defendants.
16

17         The Court has determined that this case will benefit from a settlement conference.

18   Accordingly, the Court ORDERS:

19         1. This matter is set for a settlement conference before Magistrate Judge Erica P.

20               Grosjean on March 4, 2021, at 1:00 p.m. Judge Grosjean may issue a separate order

21               regarding settlement conference procedures.

22         2. This matter remains stayed until the completion of the settlement conference

23
     IT IS SO ORDERED.
24

25      Dated:     December 16, 2020                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
